Citation Nr: 1001129	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal was previously before the Board in July 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in November 2009, subsequent to a 
Supplemental Statement of the Case issued the previous month 
and transfer of the claims file to the Board, the Veteran 
submitted a statement pertaining to his hepatitis C.  This 
evidence was not accompanied by a waiver of initial RO review 
prior to submission to the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304.  Since this 
evidence is neither duplicative of other evidence nor 
irrelevant, it must be referred back to the RO.  38 C.F.R. 
§§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file since the 
October 2009 Supplemental Statement of the 
Case.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


